Citation Nr: 0423897	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than May 17, 1994 
for the 100 percent rating for vision loss due to head 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from September 1983 to 
April 1987.

This case comes before the Board of Veterans' Appeals on 
appeal from a March 1997 rating decision by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO assigned a 50 percent 
rating for visual impairment due to head trauma effective 
February 14, 1989 with a 100 percent rating effective May 17, 
1994.  The veteran has appealed the RO's decision not to 
award a 100 percent rating prior to May 17, 1994.  The Board 
remanded the case to the RO in April 2002 to accommodate the 
veteran's request for an in-person hearing before the Board.  
In May 2004, the veteran and his spouse appeared and 
testified at the Newark RO before C.W. Symanski who is the 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

The veteran has appealed a March 1997 RO rating decision 
which, in effect, denied a 100 percent rating for visual loss 
due to head trauma for the time period prior to May 17, 1994.  
In November 2000, the provisions of the Veterans Claims 
Assistance Act of 2000 were enacted which, in pertinent part, 
expanded VA's notice and duty to assist requirements in the 
development of a claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002).  VA has enacted regulations to 
implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).   The 
veteran has not been fully advised of the relative duties on 
the part of himself and VA in developing his claim, and the 
Board must remand the case to the RO in order to provide the 
veteran notice which complies with the provisions of 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159(b)(2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Cf. VAOGCPREC 8-2003 (Dec. 22 2003) (VA not 
required to provide a VCAA notice to a downstream claim 
requesting an earlier effective date of award where a VCAA 
notice was provided to the initial agency of original 
jurisdiction claim).

The Board next notes that the veteran has recently submitted 
an April 2004 opinion by Robin Antonacci, M.D., who 
interpreted an August 24, 1989 visual field test, conducted 
at Philadelphia Naval Hospital, as showing an approximate 15 
to 20 degrees of right visual field remaining.  Several VA 
ophthalmologists have previously interpreted this visual 
field test as demonstrating right visual field constriction 
to at most 30 degrees.  The Board requires a re-examination 
of the field vision tests of record prior to May 17, 1994 
which includes an explanation of the disparity of 
interpretations of record.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should provide the veteran notice 
which complies with the provisions of 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159(b) (2003).

2.  Upon receipt of any additional records, 
the RO should forward the veteran's claims 
folder to an ophthalmologist for an opinion 
regarding the extent and severity of the 
veteran's visual loss for the time period 
prior to May 17, 1994.  The RO should request 
the ophthalmologist to review (a) the October 
26, 1986 "Neurological Field" examination (to 
the extent legible) conducted at Walter Reed 
Army Hospital, (b) an October 3, 1988 "area of 
field cuts" diagram," and (c) an August 24, 
1989 visual field test conducted at 
Philadelphia Naval Hospital.  To the extent 
possible, the ophthalmologist should convert 
these tests into both a Goldmann Perimeter 
Chart and numerical results for the 8 
principal meridians.  The ophthalmologist 
should also provide opinion as to the degrees 
of visual field remaining in both eyes, and 
reconcile the disparity of opinion between VA 
examiners and Dr. Antonacci's April 2004 
opinion.  The claims folder and a copy of this 
remand must be made available to and reviewed 
by the ophthalmologist in conjunction with the 
requested examination.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, as well as 38 C.F.R. § 3.159, 
are fully complied with and satisfied.

4.  Thereafter, the RO should conduct a de 
novo review of the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




